Citation Nr: 0629812	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  97-10 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back injury, to 
include as secondary to the service-connected fracture of the 
right femur.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By order dated in March 2006, the United States Court of 
Appeals for Veterans Claims (Court) granted the parties' 
Joint Motion for Remand, which sought further development of 
this claim.  This remand is in accordance with those 
requests.

The parties took issue with the Board's reliance on VA 
medical opinions offered in the context of examinations, 
during which service medical records were explicitly reviewed 
and discussed, and negative causal conclusions were drawn.  
In particular, the parties pointed out that while the Board 
faulted the private opinions of record because they failed to 
consider the number of post-service back injuries the veteran 
sustained, it did not similarly fault the VA opinions for not 
discussing said injuries.  Therefore, further development in 
the form of an addendum to the last VA opinion is required.

The parties also point out that records pertaining to the 
veteran's 22-day hospitalization in 1951 should be requested 
from the National Personnel Records Center (NPRC).  While 
"clinical reports" of treatment rendered at Sheppard Air 
Force Base in Texas, from April 4, 1951 to April 26, 1951, 
were requested of the NPRC in September 1997, and a negative 
reply received in October 1997, it is unclear whether 
hospitalization reports would have been searched under such a 
request.  Thus, a request to NPRC specifically referring to 
hospitalization reports should be made.

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 
 
Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection, as well as 
of the rating criteria by which the 
disability if granted service connection 
will be evaluated and how the effective 
date will be assigned.  Notify him of 
information and evidence that VA would 
seek to provide and information and 
evidence that he was expected to provide.  
Ask the veteran to "provide any evidence 
in his possession that pertains to the 
claim."

2.  Request from the National Personnel 
Records Center (NPRC) in-patient 
hospitalization reports for this veteran 
at Sheppard Air Force Base in Texas, dated 
from April 4, 1951 to April 26, 1951.  If 
the records cannot be located, a negative 
reply should be requested and associated 
with the claims file. 

3.  Forward the veteran's claims folder to 
the examiner who conducted the June 2004 
VA spine examination (or a suitable 
substitute if this individual is 
unavailable) for an addendum.  The 
examiner is requested again to review the 
claims folder in order to render an 
opinion as to whether it is at least as 
likely as not (probability of fifty 
percent or more) that the veteran's back 
disorder is the result of his service, or 
his service-connected right femur 
disability.  The examiner should include 
an opinion as to the relevance of the 
veteran's post-service injuries to his 
back, documented in the claims file, e.g. 
the 1967 motor vehicle accident and the 
May 1999 fan accident.  A rationale for 
any opinion expressed is requested. 

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



___________________________                           
___________________________
   LAWRENCE M. SULLIVAN                                      
M. W. GREENSTREET
           Veterans Law Judge			    Veterans Law 
Judge
      Board of Veterans' Appeals		        Board of 
Veterans' Appeals



___________________________
CONSTANCE B.TOBIAS
            Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


